PER CURIAM.
This disciplinary proceeding is before the Court to receive and consider the report of the referee. Neither The Florida Bar nor the respondent has filed a petition for review. We have jurisdiction pursuant to article V, section 15, Florida Constitution.
We accept the report of the referee together with the findings, conclusions and recommendations contained therein. Accordingly, we find respondent guilty of violating Florida Bar Integration Rule, article XI, Rules 11.02(4) and 11.02(4)(c) and Disciplinary Rules 1-102(A)(4), 2-110(A)(2), 6-101(A)(3), 9-102(A), 9-102(B)(3) and 9-102(B)(4) of The Florida Bar’s Code of Professional Responsibility. We hereby suspend respondent from the practice of law for a period of three months and one day, effective as of the date of this opinion. It is further ordered that costs of these proceedings in the amount of $697.82 be charged to the respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, EHRLICH and SHAW, JJ., concur.